UNPUBLISHED


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1594


TIEMOKO COULIBALY, Dr.; FATOU GAYE-COULIBALY, Dr.,

                       Plaintiffs – Appellants,

          v.

JP MORGAN CHASE BANK, N.A.,

                       Defendant – Appellee,

          and

FANNIE MAE; NRT-MID-ATLANTIC TITLE SERVICE, LLC; LONG &
FOSTER REAL ESTATE, INCORPORATED; FIRST AMERICAN TITLE
INSURANCE COMPANY; FAACS; GUARDIAN FUNDING; INTEGRATED
ASSET SERVICES; SIMCOX AND BARCLAY, LLP; JOHN AND JANE DOE,

                       Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-03517-DKC)


Submitted:   October 16, 2014               Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiemoko Coulibaly, Fatou Gaye-Coulibaly, Appellants Pro Se. Chad
King, John Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Tiemoko Coulibaly and Fatou Gaye-Coulibaly appeal from

the district court’s orders denying their motions filed pursuant

to Fed. R. Civ. P. 60(b) and Fed. R. Civ. P. 59(e).                          We have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                     Coulibaly v. JP

Morgan Chase Bank, N.A., No. 8:10-cv-03517-DKC (D. Md. Mar. 13 &

June   16,   2014).         We    deny    the   cross-motions      to     strike   and

dispense     with    oral        argument   because       the    facts    and   legal

contentions    are    adequately         presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3